Case 6:18-cv-01746-PGB-TBS Document 29 Filed 12/26/18 Page 1 of 2 PageID 162


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  MATT MORGAN,

         Plaintiff,

  v.                                                    Case No: 6:18-cv-1746-Orl-40TBS

  CAPITAL ALLIANCE GROUP,

         Defendant.


                                  ORDER TO SHOW CAUSE

         This case comes before the Court sua sponte. The Court incorporates into this

  Order by reference, the Order on Defendant Captial Alliance Group’s Amended Motion to

  Transfer to the Southern District of California Pursuant to 28 U.S.C. § 1404 Due to

  “Exclusive and Continuing Jurisdiction” from Prior Class Action Settlement (Doc. 28). For

  the reasons stated in that Order, it appears that the following statement, made to this Court

  by Defendant and its lawyers, misrepresented what occurred in the district court in

  California:

                 The Southern District of California presided over a certified
                 class action from November 05, 2013 until November 18, 2016,
                 and as such is intimately familiar with the facts of this case.
                 Indeed, the Plaintiffs in Bee spent three years attempting to
                 prove Defendant Capital Alliance Group violated the Telephone
                 Consumer Protection Act (“TCPA” 47 U.S.C. § 227 et seq.).
                 Plaintiffs in Bee could not find any violations of the TCPA, and
                 so settled for injunctive relief that reiterated Defendants’
                 existing practices, with no money for the class and no attorneys
                 fees. Bee, Dkt No 81 at pp. 4-5. In other words, Defendant
                 agreed to continue doing what it had already been doing in the
                 form of injunctive relief. Nonetheless, Plaintiff herein alleges
                 again that Defendant has violated the TCPA.

         Defendant and its lawyers have 14 days from the rendition of this Order to show

  cause in writing why sanctions should not be imposed against them pursuant to FED. R.
Case 6:18-cv-01746-PGB-TBS Document 29 Filed 12/26/18 Page 2 of 2 PageID 163



  CIV. P. 11, 28 U.S.C. § 1927, and the Court’s inherent power to impose sanctions, as a

  consequence of making what appear to be misrepresentations of fact to this Court.

        DONE and ORDERED in Orlando, Florida on December 26, 2018.




  Copies furnished to Counsel of Record




                                             -2-
